Jackson, Judge,
delivered the opinion of the court:
This is an appeal, in a trade-mark opposition proceeding, from a decision of the Commissioner of Patents, 64 USPQ 423, 64 USPQ 587, reversing a decision of the Examiner of Trade-Mark Interferences in which it was held that appellant was entitled to register the mark “Pneudraulic” as applied to hydraulic riveters.
A joint stipulation of facts in lieu of testimony was submitted by the parties, in which, among other things, it was agreed that appellee had used its registered trade-mark “Pneudraulic” as applied to airplane shock struts and parts thereof since May 29, 1931; that the mark as registered consisted of the words “Pneudraulic Shock Struts,” fché words “Shock Struts” being disclaimed; that appellant first adopted and used its mark for hydraulic riveters with air means for generating hydraulic pressure in December 1937, and in its business had distributed catalogues showing its products, a copy of one of which was marked “Exhibit C” and is in evidence; that the goods of the parties are both hydraulically operated; that the goods of appellee are used as an accessory on aircraft; that riveters similar to.those of appellant are used in the building and repairing of aircraft-; that the-goods of appellee are classified in the United States Patent Office in Class 19, Vehicles, not including engines, while the goods of appellant are classified in Class 23, Machinery and Tools; and that the involved products of both parties are not sold through dealers or distributors to aircraft manufacturers. It further appears in the stipulation that appellee, while marketing a great variety of products, does not make or sell riveters or similar tools.
The Examiner of Interferences held that the goods of the parties were so dissimilar as to render them of different descriptive properties. He pointed out that appellee sold its struts as a portion of airplane structures while appellant sold a tool, “a hydraulic riveter of general utility.” He stated:
It seems to' the examiner that the essential characteristics of these products and their uses are quite different, and that the discriminating purchasers thereof *714would readily recognize them as products of different manufacturers. True there is some remote relationship in that opposer’s shock struts constitute a part of an airplane structure whereas the applicant’s riveters may be used in the building and the repair of airplanes. The mere fact, however, that there may be some ultimate association in the uses of the goods is not controlling.
Since Re held the goods to he of different descriptive properties, he considered it unnecessary to discuss the similarity of the marks.
The commissioner in his decision, while recognizing the considerable difference between the goods of the parties, was of opinion that since they are both hydraulically operated “it would not seem unreasonable to assume that they may be manufactured by the same concern.” He further pointed out that under the stipulated facts appellant manufactures hydraulic cylinders, but not under its involved trade-mark. The commissioner held that the goods of the parties possess the same descriptive properties, and the trade-marks in question to be identical. He reversed the examiner and sustained the' opposition.
The mark of appellant is identical with the same word as it appears in the mark of appellee, but we are of opinion that the goods do not possess the same descriptive properties and therefore it is [2] not necessary to consider such similarity. The riveter of appellant is not dedicated solely to use in the manufacture or repair of airplanes. That is but one of the purposes in the wide scope of utility of appellant’s riveter. The goods of the parties are not sold through dealers or distributors. Apparently both products are expensive and unquestionably must be ordered by aircraft manufacturers through a skilled, discriminating purchasing department.
The catalogue, appellant’s Exhibit C, discloses that appellant is a manufacturer of a great variety' of tools, among which is its involved riveter. It is shown in the exhibit that the riveter comprises a seemingly heavy power generator, a manipulative means manually controlled, and that extending between it and the power generator are three hose lines, consisting of a throttle hose for remote control, a high pressure oil hose and a return hose, each 15 feet long. The generator is powered by compressed air of at least 90 pounds pressure per square inch, which is transformed into hydraulic pressure and then transmitted to the hand manipulative means at the end of the oil hose. That means comprises a piston cylinder and yoke together with dies designed to contact the ends of rivets with pressure which is said to be as high as nine tons. The machine works on both duraluminum and hot iron rivets in sizes up to five-sixteenths of an inch in diameter. Many different units are available for use on struc-, tures of various shapes.
*715The shock strut of appellee is not described in the stipulation, but it is evident from a decalcomania which is in evidence and which is to be attached to appellee’s goods that it contains a cylinder in which there is fluid influenced by air pressure. It is a complete structure somewhat similar in construction to a dashpot and seemingly is designed to soften the shock of landing. The manner of attachment is not disclosed.
In our opinion the riveter of appellant cannot be reasonably termed to possess the same descriptive properties as the shock strut of ap-pellee. It is a tool in general use for riveting in many of the industrial arts. The shock strut is an airplane accessory and so far as the record shows it has no other use.
The only similarity in the involved «goods is that pneumatic and hydraulic power is'employed. That in our opinion is not sufficient to constitute them goods of the same descriptive properties. An analogous state of facts was present in the case of Williams Oil-O-Matic Heating Corp. v. Westinghouse Electric & Mfg. Co., 20 C. C. P. A. (Patents) 775, 62 F. (2d) 378, 16 USPQ, 31. In that case appellant opposed the registration of the trade-mark “Adjust-O-Matic” as applied to adjustable and thermostatically controlled electric sad-irons — flatirons. Appellant was the owner of the registered marks “Oil-O-Matic” and “Dist-O-Matic” used on electrically operated liquid-fuel-burning devices and electrically operated domestic refrigerating units respectively. Appellant contended that its involved goods were of the same class and possessed the same descriptive properties as the flatirons of appellee. This court affirmed the decision of the Commissioner of Patents rejecting that contention. The goods were held to be not similar in any respect except that they were adapted for connection with an electric light circuit and were thermostatically controlled. In the maj ority opinion it was stated that:
Were it not for the fact that they are thermostatically controlled, we dare say that no one would contend that sadirons possess the same descriptive properties as either oil-burning devices or refrigerators.
Similarly here, if the involved goods of the parties were not powered by compressed air and a liquid we think no one would assert that they possess the same descriptive properties.
Furthermore, it should not be assumed that products such as those involved here’ are bought and sold on an indiscriminating market. The engineers in charge of airplane manufacturing and purchasing agents in that business, we think, would know the origin both of appellant’s and appellee’s goods; engineers and purchasing agents in other manufacturing plants would not be concerned with the origin of appellee’s shock struts.
*716We are fully convinced by reason of tibe radical difference in structure and the different fields of utility of the goods, together with the discriminating classes of the public to which the involved goods of the parties are sold under their respective marks, that there can arise neither deception nor likelihood of confusion as to origin within the purview-of California Packing Corporation v. Price-Booker Mfg. Co., 52 App. D. C. 259, 285 Fed. 993; Oppenheim, Oberndorf & Co., Inc. v. President Suspender Co., 55 App. D. C. 147, 3 F. (2d) 88; Wall v. Rolls-Royce of America, Inc., 4 F. (2d) 333; The I. E. Palmer Co. v. Nashua Manufacturing Co., 17 C. C. P. A. (Patents) 583, 34 F. (2d) 1002, 3 USPQ, 46; California Packing Corporation v. Tillman & Bendel, Inc., 17 C. C. P. A. (Patents) 1048, 40 F. (2d) 108, 5 USPQ 59; The B. F. Goodrich Co. v. clive E. Hockmeyer et al., 17 C. C. P. A. (Patents) 1068, 40 F. (2d) 99, 5 USPQ 30; Three In One Oil Company v. St. Louis Rubber Cement Co., Inc., 24 C. C. P. A. (Patents) 828, 87 F. (2d) 479, 32 USPQ 192; Rice-Stix Dry Goods Co. v. Industrial Undergarment Corporation, 33 C. C. P. A. (Patents) 813, 152 F. (2d) 1011, 68 USPQ 186.
For the reason that we hold the involved goods of the parties are not of the same descriptive properties it is immaterial that appellant was subsequent to appellee in adopting and using its mark or that appellant’s mark is identical with the first word in that of appellee.
For 'the reasons heretofore given, the decision of the Commissioner of Patents is reversed.